Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Cross appeals the district court’s margin order denying his Fed. R.Civ.P. 60(b) motion * for reconsideration of the district court’s 2003 order denying his motion to dismiss criminal charges for lack of jurisdiction. We have reviewed the record in this appeal and conclude that the district court did not commit reversible error. United States v. Cross, No. 2:03-cr-00010-RBS-l (E.D.Va. Oct. 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court order that Cross sought reconsideration of was entered in his criminal case, Cross attempted to use a civil rule to effect reconsideration.